180 U.S. 276 (1901)
LAMPASAS
v.
BELL.
No. 115.
Supreme Court of United States.
Argued December 3, 1900.
Decided February 11, 1901.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE WESTERN DISTRICT OF TEXAS.
*281 Mr. John C. Chamberlain and Mr. J.C. Matthews for plaintiff in error. Mr. Clarence H. Miller, Mr. W.H. Browning and Mr. Franz Fiset were on their brief.
Mr. Henry B.B. Stapler for defendant in error. Mr. Robert G. West and Mr. T.B. Cochran were on his brief.
MR. JUSTICE McKENNA delivered the opinion of the court.
The principle and contention of the assignments of error, *282 which are based on the Constitution of the United States, are expressed in the fourth assignment, as follows:
"The court erred in its last conclusion of facts, its conclusions of law, and the judgment rendered thereon because the organization formed in 1883 under and by virtue of which the bonds, the coupons of which are sued on, were issued, was not only voidable, but wholly void, for the reason that such organization was attempted to be formed under the general laws of the State of Texas, with power to levy and collect taxes, which general laws of the State of Texas then in force and embraced in Title XVII of the Revised Statutes of 1879, relating to the formation of municipal corporations, and the levy and collection of taxes thereby, were in violation of section 1 of the Fourteenth Amendment to the Constitution of the United States, in that the boundaries of such corporations were not fixed by the legislature, nor do said statutes make any provisions by which said boundaries can be fixed by any tribunal or official before whom the residents of the territory proposed to be incorporated could be heard as to whether they should be included in or made subject to taxation in the proposed corporation."
The same claim was made in substantially the same words in the answer of the plaintiff in error in the court below, and the specific injury alleged was "that the taxpayers residing within the boundaries fixed by said act of 1873 will be required to pay more than one half of the principal and interest due and to become due on said bonds, whereby they will be deprived of their property without due process of law."
This court has only jurisdiction by appeal or writ of error directly from the Circuit Court in certain cases, one of which is when "the Constitution or law of a State is claimed to be in contravention of the Constitution of the United States." Sec. 5 of the Judiciary Act of March 3, 1891, c. 517, 26 Stat. 826, 828. But the claim must be real and substantial. A mere claim in words is not enough. We said by the Chief Justice in Western Union Telegraph Co. v. Ann Arbor Railroad, 178 U.S. 239: "When a suit does not really and substantially involve a dispute or controversy as to the effect or construction of the Constitution or laws of the United States, upon the determination *283 of which the result depends, it is not a suit arising under the Constitution or laws. And it must appear on the record, by a statement in legal and logical form, such as is required in good pleading, that the suit is one which does really and substantially involve a dispute or controversy as to a right which depends on the construction of the Constitution or some law or treaty of the United States, before jurisdiction can be maintained on this ground. Gold Washing & Water Co. v. Keyes, 96 U.S. 199; Blackburn v. Portland Gold Mining Co., 175 U.S. 571."
It is contended that the residents of the territory incorporated in 1883, were not given an opportunity to be heard "whether they should or should not be included in or made subject to taxation in the proposed corporation." It is hence deduced that the incorporation of 1883 was wholly void and in consequence the bonds sued on were also wholly void, because the law of the State under which the incorporation was made, to wit, Title 17 of the Revised Statutes of 1879, relating to the formation of municipal corporations, and the levy and collection of taxes thereby, was in violation of section 1 of the Fourteenth Amendment to the Constitution of the United States. But what concern is it of the plaintiff in error whether the residents of such territory were or were not given an opportunity to be heard? It had no proprietary right or interest in "territory proposed to be incorporated;" it was put to no hazard of taxation without a hearing, nor can it stand in judgment for those who had such interest or were put to such hazard. It was certainly the right of the residents of the territory to submit to incorporation and accept its burdens and its benefits. And the record shows that there was no question of its validity for six years. When questioned it was not on the ground that it was incorporated under an unconstitutional statute  not on the ground that it was imposed without a hearing on unwilling subjects  but on the ground that the prior incorporation of 1873 had not ceased to exist.
We said in Clark v. Kansas City, 176 U.S. 114, (quoting from Cooley's Constitutional Limitations, section 196,) that "`a court will not listen to an objection made to the constitutionality of an act by a party whose rights it does not affect, and *284 who has therefore no interest in defeating it.'" That is, a legal interest in defeating it. The objection of unconstitutionality of a statute must be made by one having the right to make it, not by a stranger to its grievance. "To this extent only is it necessary to go, in order to secure and protect the rights of all persons, against the unwarranted exercise of legislative power, and to this extent only, therefore, are courts of justice called on to interpose." Wellington, Petitioner, 16 Pick. 87, 96.
It follows necessarily that the plaintiff in error has no legal interest in the constitutional question which it raised, and upon which it claims the right to come directly to this court from the Circuit Court under section 5 of the act of 1891, supra. To permit it to come here directly from the Circuit Court would make a precedent which would lead to the destruction of the statute. We repeat, the questions which can be raised under any of the subdivisions of section 5 of the act must be real, the controversies they present must be substantial, not only from the nature of the principles invoked, but from the relation of the party to them by whom they are invoked.
Writ of error dismissed.